LACOMBE, Circuit Judge.
That the defendant has disobeyed the injunction Is not disputed. His excuse is ignorance, — a plea difficult to credit, in view of the explicit language of the injunction, which forbade him from working or putting into operation or use any photographic films made or operated in accordance with the Edison patent, or like or similar to those which he had theretofore operated or used in infringement of the patent. He knew, of course, just what films he had been usiug, and where he got them, and I have very little doubt that at the various conversations with plaintiff’s counsel and others he was fully informed as to what was complained of. Nevertheless, In view of the appeal made in his behalf, and of the allegation that his former eouusol misled him, his punishment for past offenses will be made almost nominal, extending only to the forfeiture of the films which were seized by the marshal, and a fine of $50. He must take notice, however, that no plea of ignorance will again avail him. Whatever others may or may not do in infringement of the patents, he has, by his default, deprived himself of the right to use either apparatus or film which is not made by the owner of the patents or by such owner’s licensee. The fact that infringing films are imported, or made in Philadelphia, Chicago, or elsewhere, without let or hindrance, gives him no right to use them. Future disobedience of the injunction will be at risk of incarceration for a period sufficiently long to inspire in hint a wholesome respect for the decrees of this court